The plaintiff, by his guardian, had notice of the trustee suits. The judgments have not been reversed or vacated; the property has not been restored to the defendants, and the defendants are in no fault. If the defendants should not have been charged as trustee, they are not, on that account, liable for property which the law has taken from them and appropriated to the payment of the plaintiff's board, in suits against the plaintiff's guardian.
Judgment for the defendants.
BINGHAM, J., did not sit. *Page 185